DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 39 - 44 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-062167 to Akabori et al.  For the purposes of examination, citations for Akabori et al. are taken from the machine translation of the document obtained from Clarivate Analytics in November 2021.
Regarding Claims 39 - 44.  Akabori et al. teaches a reaction product formed by a process of reacting a polyether glycol polymer having a molecular weight of 10,000 g/mol and a hydroxyl value of 11.2 -  i.e. a two-functional polyether polyol macromer having a molecular weight in the range of 10,000 – 25,000 g/mol – with 3-isocyanatopropyltriethoxysilane (see paragraph following <Preparation of fine particle-containing crosslinkable polymer 1> on page 9).  3-isocyanatopropyltriethoxysilane is alternatively known in the art as 3-(triethoxysilyl)propyl isocyanate.  3-isocyanatopropyltriethoxysilane is the graft monomer used in the inventive examples of the instant specification.
As noted above, the crosslinkable polymers comprising hydroxyl groups (the polyether glycol polymer) used to prepare the reaction product has a hydroxyl value of 11.2 mgKOH/g, which is outside the instantly claimed range of 18 to 56 mgKOH/g.  However, the hydroxyl value of the crosslinkable polymers comprising hydroxyl groups is as high as 56 mgKOH/g in the other inventive examples (see, specifically, <Preparation of fine particle-containing crosslinkable polymer 3> on page 10).  Before the effective filing date of the instantly claimed invention, it would have been obvious 
Akabori et al. does not expressly characterize the above described reaction product as a graft macromer.  However, Akabori et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a reaction product corresponding to a graft macromer, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Allowable Subject Matter
Claims 23 – 38 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments to the claims are sufficient to overcome all outstanding objections and rejections under 35 U.S.C. 112(b).  Claims 23 – 38 were already indicated to be allowable over the prior art for the reasons detailed in the Office action of November 8, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The amendments to the claims are sufficient to overcome all outstanding objections and rejections under 35 U.S.C. 112(b).  Claims 23 – 38 have been allowed for the reasons detailed in the previous section.  
However, applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive with respect to the prior art rejection of Claims 39 - 44 in view of JP 2014-062167 to Akabori et al. because:
A) While the Office does agree that Akabori et al. no longer anticipates the instantly claimed invention, it is the Office’s position that the reference does render 
B) Applicant argues that the object of the present invention is completely different from that of Akabori et al.  However, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 
  Additionally, applicant’s discussion is directed to the intended use of the graft macromers and unexpected results is directed to the use of the graft macromers in a system comprising oxidic silicon particles.  These are not features of the claims at issue.  Claims 39 – 44 are directed to the graft macromers themselves.  Unexpected results arising from the incorporation of the claimed graft macromers in dispersions comprising oxidic silicon particles are then not commensurate in scope with Claims 39 – 44.  The Office does note that the use of the graft macromers in a system comprising oxidic silicon particles is set forth in Claims 23 – 38 and these claims are presently allowed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MELISSA A RIOJA/Primary Examiner, Art Unit 1764